Affirmed and Opinion filed October 20, 2011.




                                              In The

                             Fourteenth Court of Appeals
                                     ___________________

                                      NO. 14-11-00555-CR
                                     ___________________

                          ZAVIER SHAWN WILSON, Appellant

                                                 V.

                             THE STATE OF TEXAS, Appellee


                          On Appeal from the 209th District Court
                                   Harris County, Texas
                              Trial Court Cause No. 1164195


                           MEMORANDUM OPINION

       Appellant entered a plea of guilty to murder. The trial court sentenced appellant on
June 10, 2011, to confinement for forty years in the Institutional Division of the Texas
Department of Criminal Justice.

       In two issues, appellant claims his sentence was grossly disproportionate to the
offense underlying the conviction, resulting in cruel and unusual punishment in violation
of the United States and Texas constitutions. 1            To preserve for appellate review a
complaint that a sentence is grossly disproportionate, constituting cruel and unusual

       1
        Appellant concedes that his sentence was within the applicable statutory range. See Tex. Penal
Code Ann. §§ 12.32 and 19.02(b)(1) (West 2011).
punishment, a defendant must present to the trial court a timely request, objection, or
motion stating the specific grounds for the ruling desired. See Tex.R.App. P. 33.1(a);
Rhoades v. State, 934 S.W.2d 113, 120 (Tex.Crim.App.1996) (defendant waived any error
because he presented his argument for first time on appeal); Jagaroo v. State, 180 S.W.3d
793, 802 (Tex. App. -- Houston [14th Dist.] 2005, pet. ref'd) (defendant did not raise
complaints that his sentences violated his state and federal rights against cruel and unusual
punishment in the trial court, and thus failed to preserve them for appellate review).

       Appellant cites Meadoux v. State, 325 S.W.3d 189, 193 n. 5 (Tex. Crim. App.
2010), as a case in which the court ―reviewed the constitutionality of severe sentences for
juveniles despite such claims being raised for the first time on appeal.‖ In Meadoux the
court noted that the State had failed to argue error was not preserved in the court of appeals,
the court of appeals did not address it in affirming the conviction, and the court did not
grant review to consider it. Here, the State argues in its brief that error was not preserved.
Meadoux does not support a departure from well-established precedent that claims of cruel
and unusual punishment must be preserved in the trial court. See Arriaga v. State, 335
S.W.3d 331, 334-35 (Tex. App. – Houston [14th Dist.] 2010, pet. ref’d).

       The claim presented on appeal was not raised when appellant was sentenced or in a
post-verdict motion filed with the trial court. Accordingly, nothing is preserved for our
review. See Castaneda v. State, 135 S.W.3d 719, 723 (Tex. App. -- Dallas 2003, no pet.).
We overrule appellant’s issues and affirm the trial court's judgment.

                                                   PER CURIAM



Panel consists of Justices Brown, Boyce, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).



                                              2